Citation Nr: 0830102	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative intervertebral disk disease of the 
lower lumbar spine.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1984, from December 1990 to April 1991, and from 
December 1994 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision the RO granted 
service connection for a low back disability the RO 
identified as degenerative intervertebral disk disease of the 
lower lumbar spine without evidence of radiculopathy.  The RO 
assigned the disability a 20 percent rating effective from 
March 15, 2004.

In a letter received by the Board in May 2008, the veteran 
reported a list of his "incapacities," which he appears to 
associate with his service-connected low back disability.  
That list contains a number of claimed "incapacities" 
indicating potentially claimed disabilities as being related 
to the low back disability; as well as entitlement to a total 
disability evaluation based upon unemployability due to 
service-connected disability.  The Board determines that the 
record thereby raises one or more inferred claims associated 
with the listed "incapacities."  These matters are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
The veteran is claiming entitlement to an initial disability 
rating in excess of 20 percent for his service-connected 
degenerative intervertebral disk disease of the lower lumbar 
spine.  The Board has reviewed the claims file and determined 
that further development is necessary prior to adjudicating 
the claim.  For the following reasons, a new examination is 
warranted to determine the level of severity of the veteran's 
degenerative intervertebral disk disease of the lower lumbar 
spine.  

First, in May 2008 the veteran submitted additional evidence 
including a lay statement from his wife, and private and VA 
treatment records dated from 2004 to April 2008.  The RO has 
not considered this evidence.  This evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
(SSOC) unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  The veteran has not waived his right to preliminary 
review by the RO.  See 38 C.F.R. § 20.1304(c) (2005).  

Second, the veteran was last examined for his service-
connected degenerative intervertebral disk disease of the 
lower lumbar spine by VA for compensation purposes four years 
ago in September 2004.  Since that time, additional records 
have been added to the file, including numerous VA treatment 
records dated through April 2008.  These records contain 
evidence strongly indicating that the veteran's service-
connected degenerative intervertebral disk disease of the 
lower lumbar spine has worsened since the last VA 
examination.  

Notably, the September 2004 VA examination report concludes 
with a diagnosis that includes that the lower lumbar spine 
was without evidence of radiculopathy.  Later VA and private 
treatment records, however, show evidence of radiculopathy 
with radiation to both legs.  A June 2005 VA progress note 
contains an assessment that the condition was worsening, with 
chronic low back pain, with possible significant myelopathy.  
Other VA treatment records subsequent to the September 2004 
VA examination show similar indications of worsening of 
symptoms.

In particular, the September 2004 VA examination report shows 
no findings similar in severity to the significant findings 
shown in a private treatment report of an April 2008 magnetic 
resonance of the lumbar spine.  The April 2008 findings 
include the following: disk bulging at multiple levels; 
extruded disc inferiorly from the L5-S1 disc space causing 
minimal extrinsic pressure effect on the ventral aspect of 
the thecal sac; retrolisthesis of L5-S1 level with posterior 
slippage of L5 or S1; and desiccation of L3, L4, and L5 disc 
with severe loss of height of the L5-S1 disc space.  

Given the age of the medical information obtainable from the 
September 2004 VA examination report, as well as the evidence 
of worsening since then, a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of medical treatment since that examination and also obtained 
via this remand-would certainly assist the Board in 
clarifying the severity of the veteran's degenerative 
intervertebral disk disease of the lower lumbar spine.  See 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  As there is 
evidence that the condition of the veteran's degenerative 
intervertebral disk disease of the lower lumbar spine has 
worsened since the last examination, the veteran is entitled 
to a new VA examination by an appropriate specialist.  Id.; 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).   

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, pertinent VA examination 
should be conducted to determine the current nature and 
severity of the veteran's service-connected degenerative 
intervertebral disk disease of the lower lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant private and/or VA medical 
records not on file of treatment for the 
veteran's low back disability; to 
specifically include any VA medical 
records not on file and dated since the 
September 2004 VA examination.

2.  Thereafter, schedule the veteran for 
separate VA examinations by appropriate 
specialists (spine/orthopedic and 
neurologic) to determine the severity of 
the veteran's degenerative intervertebral 
disk disease of the lower lumbar spine, 
including both orthopedic and/or 
neurologic manifestations.  
 
The spine/orthopedic and neurologic 
examiners should provide a detailed review 
of the veteran's current complaints; as 
well as findings as to the nature, extent, 
and severity of symptoms caused by the 
degenerative intervertebral disk disease 
of the lower lumbar spine.  

The spine/orthopedic and neurologic 
examiners should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to each of the examiners, 
who should review the entire claims folder 
in conjunction with their examinations.  
The examiners should indicate this fact in 
the examination reports.  Each examiner 
should provide a complete rationale for 
any opinion offered in the respective 
examination reports as to the nature and 
extent of severity of the orthopedic and 
neurologic manifestations of the service-
connected degenerative intervertebral disk 
disease of the lower lumbar spine.  If an 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all associated symptoms, 
including those compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
lumbosacral spine.  

The neurological examiner should 
specifically comment as to whether the 
veteran has incapacitating episodes 
associated with his service-connected low 
back disorder, and if so, document the 
frequency of such incapacitating episodes.  
This must include a specific statement as 
to the total duration of any 
incapacitating episodes during the past 12 
months for the spine disability.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  The examiner should 
discuss the effect the veteran's 
lumbosacral spine disorder has upon the 
veteran's daily activities.

The spine (orthopedic) examination should 
report all findings and note all 
associated symptoms of the service-
connected low back disability.  The 
orthopedic examiner should provide the 
range of motion of the spine in degrees.  
The examiner should note all symptoms such 
as pain, stiffness, or aching in the area 
of the spine affected by injury, as well 
as muscle spasm, guarding, or abnormal 
gait.  The examiner should note the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service-
connected residuals of a herniated disc.

3.  After the examination, the RO must 
readjudicate the claim under review.  If a 
benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

